Citation Nr: 1017582	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the need for the regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to SMC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect only for paranoid type 
schizophrenia, rated as 100 percent disabling.  Service 
connection is not in effect for any other disability.

2.  The Veteran's service-connected disability renders him so 
helpless as to be in need of regular aid and attendance of 
another person. 


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1114, 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.350, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is 
not required.  The Board finds that no further notification 
or assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the Veteran.

SMC

The Veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the Veteran is helpless or so 
nearly helpless that he requires the regular aid and 
attendance of another person.  38 C.F.R. § 3.350.

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  The term bedridden actually 
requires that the claimant remain in bed. The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not constant need.  Determinations that the 
Veteran is so helpless as to need regular aid and attendance 
will not be based solely upon an opinion that the Veteran's 
condition requires the Veteran to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to 
perform one of the enumerated disabling conditions, but the 
Veteran's condition does not have to present all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222 (1996).

A Veteran may receive additional compensation based upon 
being housebound if he has a disability rated as permanent 
and total (but not including total rating based upon 
unemployability under 38 C.F.R. § 4.17) and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for special monthly compensation at the aid and attendance 
rate.  38 U.S.C.A. §§ 1114(s); 1521(e); 38 C.F.R. § 3.351(d).

A Veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. 
§ 3.351(d)(2).

Service connection is in effect only for paranoid type 
schizophrenia, rated as 100 percent disabling.  Service 
connection is not in effect for any other disability.

On aid and attendance examination in January 2008, the 
Veteran was noted to be in a wheelchair and accompanied by 
his wife who drove him to the appointment.  It was noted that 
the Veteran was not hospitalized or permanently bedridden.  
His financial decisions were made by his wife as his chronic 
schizophrenia limited his capacity to mange his financial 
affairs.  The examiner noted that the Veteran was unable to 
protect himself in any aspect from the hazards of his daily 
environment as he was in a wheelchair and used a walker 100 
percent of the time at home.  The Veteran indicated frequent 
forgetfulness and confusion, with a history of recurrent 
dizziness and history of recurrent falls.  These falls were 
associated with his multiple non-service connected physical 
disabilities.  The Veteran and his wife indicated that all 
aspects of self care (including dressing, shaving, showering, 
toileting, and attending to the wants of nature) were done 
with the assistance of the Veteran's wife.  He did not leave 
the premises of his home at any time without his wife and 
usually used a wheelchair if he left the home.  His typical 
day is spent 100 percent of the time in his home with the 
presence of his wife; if he leaves the home, he is 
accompanied by his wife or another family member. 

The examiner assessed 17 various disabilities (including 
schizophrenia).  He noted that the Veteran was fully 
dependent on the presence of his wife 100 percent of the time 
to protect him from the hazards of his daily environment.  It 
was noted that the Veteran was dependent on his wife for 
financial decisions, and he was dependent on her for every 
aspect of daily living, which was projected to definitely 
progress with time. 

In an April 2008 addendum report, the examiner noted that all 
of the Veteran's multiple medical problems contribute to his 
dependency.  Chronic paranoid schizophrenia, and secondary 
confusion and forgetfulness were significant contributing 
factors on his dependency on another person to protect him 
from the hazards of his daily environment and need for 
assistance in his activities of his daily living.  

Also of record are multiple letters from various VA 
clinicians indicating that as a result of his schizophrenia, 
the Veteran was in need of aid and attendance of another 
person and was housebound.  Additionally, the Veteran's wife 
submitted a statement chronicling the effects of the 
Veteran's schizophrenia on his inability to function and his 
dependence on her. 

This record is clear that the Veteran is in need of regular 
aid and attendance.  While the Veteran has numerous 
nonservice-connected disabilities which contribute to his 
immobility, all doubt is resolved in the Veteran's favor.  
When it is not possible to separate the effects of a service-
connected disorder and a nonservice-connected disorder, the 
principle of reasonable doubt dictates that such signs and 
symptoms be attributed to the service-connected disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) 
(noting that medical evidence is required to differentiate 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability).  Based on the 
evidence and resolving doubt in the Veteran's favor, the 
Board finds that the Veteran is unable to function in an 
appropriate manner without supervision and assistance and is 
therefore in need of the regular aid and attendance of 
another person due to his service-connected disability.  
Accordingly, special monthly compensation based on the need 
for the regular aid and attendance of another person is 
warranted.

	
	

ORDER

Special monthly compensation based upon the need for the 
regular aid and attendance of another person or by reason of 
being housebound is granted.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


